Citation Nr: 1757000	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In October 2016, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the March 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that reopened the previously denied claims for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2017)].

2.  The additional evidence received since the March 2007 rating decision is new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus, both of which he asserts are due to his combat noise exposure during Vietnam.  

The AOJ initially denied service connection for bilateral hearing loss in a March 2007 rating decision on the basis that there was no evidence showing his hearing loss was related to military noise exposure.  The AOJ also denied service connection for tinnitus on the basis that there was evidence of diagnosis of the claimed disability.  

The Veteran did not initiate an appeal following the March 2007 rating decision and new and material evidence, including pertinent service records, was not received within one year of the issuance of the decision.  Under these circumstances, the Board finds that the March 2007 rating decision became final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2017)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Since the March 2007 rating decision, additional evidence has been associated with the claims file, including the testimony provided during the October 2016 Board hearing.  During the hearing, the Veteran testified that he first noticed ringing in his ears during service and that, while he does not have tinnitus all the time, it occurs intermittently as it occurs every two months and lasts five to six hours.  The Veteran's representative also argued that the February 2007 VA examination (on which the March 2007 rating decision was based) was inadequate because the examiner did not consider or discuss the threshold shift in the Veteran's hearing that is shown while comparing the entrance and separation examinations.  

The Veteran's statements as to the intermittent presence of his tinnitus is competent and credible evidence sufficient to meet the criteria for new and material evidence, as his statements are not redundant of evidence already of record at the time of the March 2007 rating decision and relate to an unestablished fact of whether he has a current diagnosis of the claimed disability.  Similarly, the representative's argument that the threshold shift shown in the audiograms conducted during the Veteran's entrance and separation examinations is also considered new and material evidence, as the statements are not redundant of evidence of record at the time of the previous decision and relates to the unestablished fact of whether the Veteran's hearing loss may be related to service.  See 38 C.F.R. § 3.156 (a).

Accordingly, the issues of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.


REMAND

The Veteran has asserted that his hearing loss and tinnitus is due to in-service noise exposure.  The Veteran was afforded a VA examination in February 2010, during which the VA examiner determined that the Veteran's hearing loss and tinnitus were not caused by or a result of military service.  The examiner based this opinion on the finding of normal hearing during the Veteran's entrance and separation examinations.  The examiner also noted that the Veteran did not endorse any current complaints of tinnitus.  

However, the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection, and the Veteran is competent to establish the presence of etiology.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, while the examiner is correct in noting that the Veteran's hearing was within normal limits at separation, he did not address the fact that service records show an upward threshold shift in both ears at 2000 and 4000 Hertz from his entrance examination in August 1965 to his discharge examination in September 1967. 

Thus, the examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  Therefore, a new VA examination with opinion is necessary to address the etiology of the Veteran's bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his hearing loss and tinnitus.  After reviewing the record and examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that his current hearing loss and tinnitus is related to his military noise exposure.  

A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address the upward threshold shift from the August 1965 enlistment examination to the September 1967 discharge examination.  

The examiner should also ensure that the audiogram conducted during the August 1965 examination is converted from the ASA standards to ISO-ANSI standards.

2.  Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


